Case 2:20-cv-05193-DDP-JEM Document 47-3 Filed 09/21/20 Page 1 of 7 Page ID #:515




                          Exhibit 3




                                                        EXHIBIT 3, PAGE 13
Case 2:20-cv-05193-DDP-JEM Document 47-3 Filed 09/21/20 Page 2 of 7 Page ID #:516



                          ORDINANCE NO. 186606

        An ordinance amending Article 14.6 of Chapter IV of the Los Angeles Municipal
  Code regarding tenant protections during the COVID-19 pandemic

                     THE PEOPLE OF THE CITY OF LOS ANGELES
                            DO ORDAIN AS FOLLOWS:

       Section 1. Article 14.6 of Chapter IV of the Los Angeles Municipal Code is
  amended in its entirety to read as follows:

                                      ARTICLE 14.6

       TEMPORARY PROTECTION OF TENANTS DURING COVID-19 PANDEMIC

  SEC. 49.99. FINDINGS.

        The City of Los Angeles is experiencing an unprecedented public health crisis
  brought by the Coronavirus, which causes an acute respiratory illness called COVID-19

        On March 4, 2020, the Governor of the State of California declared a State of
  Emergency in California as result of the COVID-19 pandemic. That same day, the
  Mayor also declared a local emergency.

         On March 16, 2020, the Governor issued Executive Order N-28-20, which
  authorizes local jurisdictions to suspend certain evictions of renters and homeowners,
  among other protections. The Executive Order further authorizes the City of Los
  Angeles to implement additional measures to promote housing security and stability to
  protect public health and mitigate the economic impacts of the COVID-19 pandemic.

          The economic impacts of COVID-19 have been significant and will have lasting
  repercussions for the residents of the City of Los Angeles. National, county, and city
  public health authorities issued recommendations, including, but not limited to, social
  distancing, staying home if sick, canceling or postponing large group events, working
  from home, and other precautions to protect public health and prevent transmission of
  this communicable virus. Residents most vulnerable to COVID-19, including those 65
  years of age or older, and those with underlying health issues, have been ordered to
  self-quarantine, self-isolate, or otherwise remain in their homes. Non-essential
  businesses have been ordered to close. More recent orders from the Governor and the
  Mayor have ordered people to stay at home and only leave their homes to visit or work
  in essential businesses. As a result, many residents are experiencing unexpected
  expenditures or substantial loss of income as a result of business closures, reduced
  work hours, or lay-offs related to these government-ordered interventions. Those
  already experiencing homelessness are especially vulnerable during this public health
  crisis.




                                             1

                                                                 EXHIBIT 3, PAGE 14
Case 2:20-cv-05193-DDP-JEM Document 47-3 Filed 09/21/20 Page 3 of 7 Page ID #:517



         The COVID-19 pandemic threatens to undermine housing security and generate
  unnecessary displacement of City residents and instability of City businesses.
  Therefore, the City of Los Angeles has taken and must continue to take measures to
  protect public health, life, and property.

         This ordinance temporarily prohibits evictions of residential and commercial
  tenants for failure to pay rent due to COVID-19, and prohibits evictions of residential
  tenants during the emergency for no-fault reasons, for unauthorized occupants or pets,
  and for nuisance related to COVID-19. This ordinance further suspends withdrawals of
  occupied residential units from the rental market under the Ellis Act, Government Code
  Section 7060, et seq.

  SEC. 49.99.1. DEFINITIONS.

         The following words and phrases, whenever used in this article, shall be
  construed as defined in this section:

               A.      Commercial Real Property. “Commercial real property” is any
        parcel of real property that is developed and used either in part or in whole
        for commercial purposes. This does not include commercial real property leased
        by a multi-national company, a publicly traded company, or a company that
        employs more than 500 employees.

               B.      Endeavor to Evict. “Endeavor to evict” is conduct where the
        Owner lacks a good faith basis to believe that the tenant does not enjoy the
        benefits of this article and the Owner serves or provides in any way to the tenant:
        a notice to pay or quit, a notice to perform covenant or quit, a notice of
        termination, or any other eviction notice.

               C.     Local Emergency Period. “Local emergency period” is the period
        of time from March 4, 2020, to the end of the local emergency as declared by the
        Mayor.

                D.     No-fault Reason. “No-fault reason” is any no-fault reason under
        California Civil Code Section 1946.2(b) or any no-fault reason under the Rent
        Stabilization Ordinance.

               E.     Owner. “Owner” is any person, acting as principal or through an
        agent, offering residential or Commercial Rea! Property for rent, and includes a
        successor in interest to the owner.

               F.     Residential Real Property. “Residential real property” is any
        dwelling or unit that is intended or used for human habitation.




                                             2

                                                                  EXHIBIT 3, PAGE 15
Case 2:20-cv-05193-DDP-JEM Document 47-3 Filed 09/21/20 Page 4 of 7 Page ID #:518



  SEC. 49.99.2. PROHIBITION ON RESIDENTIAL EVICTIONS.

         A.      During the Local Emergency Period and for 12 months after its expiration,
  no Owner shall endeavor to evict or evict a residential tenant for non-payment of rent
  during the Local Emergency Period if the tenant is unable to pay rent due to
  circumstances related to the COVID-19 pandemic. These circumstances include loss of
  income due to a COVID-19 related workplace closure, child care expenditures due to
  school closures, health-care expenses related to being ill with COVID-19 or caring for a
  member of the tenant’s household or family who is ill with COVID-19, or reasonable
  expenditures that stem from government-ordered emergency measures. Tenants shall
  have up to 12 months following the expiration of the Local Emergency Period to repay
  any rent deferred during the Local Emergency Period. Nothing in this article eliminates
  any obligation to pay lawfully charged rent. However, the tenant and Owner may, prior
  to the expiration of the Local Emergency Period or within 90 days of the first missed rent
  payment, whichever comes first, mutually agree to a plan for repayment of unpaid rent
  selected from options promulgated by the Housing and Community Investment
  Department (“HCID”) for that purpose.

        B.     No Owner shall endeavor to evict or evict a residential tenant for a no-fault
  reason during the Local Emergency Period.

         C.    No Owner shall endeavor to evict or evict a residential tenant based on
  the presence of unauthorized occupants or pets, or for nuisance related to COVID-19
  during the Local Emergency Period.

         D.      No Owner shall charge interest or a late fee on rent not paid under the
  provisions of this article.

          E.     An Owner shall: (i) provide written notice to each residential tenant of the
  protections afforded by this article (“Protections Notice”) within 15 days of the effective
  date of this ordinance; and (ii) provide the Protections Notice during the Local
  Emergency Period and for 12 months after its termination each time the Owner serves a
  notice to pay or quit, a notice to terminate a residential tenancy, a notice to perform
  covenant or quit, or any eviction notice, including any notice required under California
  Code of Civil Procedure Section 1161 and California Civil Code Section 1946.1. HCID
  shall make available the form of the Protections Notice, which must be used, without
  modification of content or format, by the Owner to comply with this subparagraph. HCID
  will produce the form of the Protections Notice in the most commonly used languages in
  the City, and an Owner must provide the Protections Notice in English and the language
  predominantly used by each tenant.

         F.     No Owner shall influence or attempt to influence, through fraud,
  intimidation or coercion, a residential tenant to transfer or pay to the Owner any sum
  received by the tenant as part of any governmental relief program.




                                              3

                                                                    EXHIBIT 3, PAGE 16
Case 2:20-cv-05193-DDP-JEM Document 47-3 Filed 09/21/20 Page 5 of 7 Page ID #:519



         G     Except as otherwise specified in this article, nothing in this section shall
  prohibit an Owner from seeking to evict a residential tenant for a lawful purpose and
  through lawful means.

  SEC. 49.99.3. PROHIBITION ON COMMERICAL EVICTIONS.

          During the Local Emergency Period and for three months thereafter, no Owner
  shall endeavor to evict or evict a tenant of Commercial Real Property for non-payment
  of rent during the Local Emergency Period if the tenant is unable to pay rent due to
  circumstances related to the COVID-19 pandemic. These circumstances include loss of
  business income due to a COVID-19 related workplace closure, child care expenditures
  due to school closures, health care expenses related to being ill with COVID-19 or
  caring for a member of the tenant’s household or family who is ill with COVID-19, or
  reasonable expenditures that stem from government-ordered emergency measures.
  Tenants shall have up to three months following the expiration of the Local Emergency
  Period to repay any rent deferred during the Local Emergency Period. Nothing in this
  article eliminates any obligation to pay lawfully charged rent. No Owner shall charge
  interest or a late fee on rent not paid under the provisions of this article.

  SEC. 49.99.4. PROHIBITION ON REMOVAL OF OCCUPIED RESIDENTIAL UNITS.

          No Owner may remove occupied Residential Real Property from the rental
  market under the Ellis Act, Government Code Section 7060, etseq., during the
  pendency of the Local Emergency Period. Tenancies may not be terminated under the
  Ellis Act until 60 days after the expiration of the Local Emergency Period.

  SEC. 49.99.5. RETROACTIVITY.

         This article applies to nonpayment eviction notices, no-fault eviction notices, and
  unlawful detainer actions based on such notices, served or filed on or after the date on
  which a local emergency was proclaimed. Nothing in this article eliminates any
  obligation to pay lawfully charged rent.

  SEC. 49.99.6. AFFIRMATIVE DEFENSE.

         Tenants may use the protections afforded in this article as an affirmative defense
  in an unlawful detainer action.

  SEC. 49.99.7. PRIVATE RIGHT OF ACTION FOR RESIDENTIAL TENANTS.

         If an Owner violates Section 49.99.2, except for 49.99.2(E)(i), an aggrieved
  residential tenant may institute a civil proceeding for injunctive relief, direct money
  damages, and any other relief the Court deems appropriate, including, at the discretion
  of the Court, an award of a civil penalty up to $10,000 per violation depending on the
  severity of the violation. If the aggrieved residential tenant is older than 65 or disabled,
  the Court may award an additional civil penalty up to $5,000 per violation depending on



                                               4

                                                                     EXHIBIT 3, PAGE 17
Case 2:20-cv-05193-DDP-JEM Document 47-3 Filed 09/21/20 Page 6 of 7 Page ID #:520



  the severity of the violation. The Court may award reasonable attorney’s fees and costs
  to a residential tenant who prevails in any such action. The Court may award
  reasonable attorney’s fees and costs to an Owner who prevails in any such action and
  obtains a Court determination that the tenant’s action was frivolous. A civil proceeding
  by a residential tenant under this section shall commence only after the tenant provides
  written notice to the Owner of the alleged violation, and the Owner is provided 15 days
  from the receipt of the notice to cure the alleged violation. The remedies in this
  paragraph apply on the effective date of this section, and are not exclusive nor preclude
  any person from seeking any other remedies, penalties or procedures provided by law.

  SEC. 49.99.8. PENALTIES.

         Upon the effective date of this section, an Owner who violates this article shall be
  subject to the issuance of an administrative citation as set forth in Article 1.2 of
  Chapter I of this Code. Issuance of an administrative citation shall not be deemed a
  waiver of any other enforcement remedies provided in this Code.

  SEC. 49.99.9. SEVERABILITY.

         If any provision of this article is found to be unconstitutional or otherwise invalid
  by any court of competent jurisdiction, that invalidity shall not affect the remaining
  provisions of this article which can be implemented without the invalid provisions, and to
  this end, the provisions of this article are declared to be severable. The City Council
  hereby declares that it would have adopted this article and each provision thereof
  irrespective of whether any one or more provisions are found invalid, unconstitutional or
  otherwise unenforceable.

          Sec. 2. URGENCY CLAUSE. The City Council finds and declares that this
  ordinance is required for the immediate protection of the public peace, health, and
  safety for the following reasons: the City of Los Angeles and its residents are suffering
  significant risk to life and property due to the devastating effects of COVID-19, and the
  protections afforded in this ordinance are vital to mitigate those risks. The Council,
  therefore, adopts this ordinance to become effective upon publication pursuant to
  Los Angeles City Charter Section 253.




                                               5

                                                                    EXHIBIT 3, PAGE 18
Case 2:20-cv-05193-DDP-JEM Document 47-3 Filed 09/21/20 Page 7 of 7 Page ID #:521




           Sec. 3. The City Clerk shall certify to the passage of this ordinance and have it
    published in accordance with Council policy, either in a daily newspaper circulated in
    the City of Los Angeles or by posting for ten days in three public places in the City of
    Los Angeles: one copy on the bulletin board located at the Main Street entrance to the
    Los Angeles City Hall; one copy on the bulletin board located at the Main Street
    entrance to the Los Angeles City Hall East; and one copy on the bulletin board located
    at the Temple Street entrance to the Los Angeles County Hall of Records.


   Approved as to Form and Legality

    MICHAEUnL FEUER, City Attorney


    By     7
              DAVID MICHAELSON
            Chief Assistant City Attorney

    Date
                    4^1
    File No(s). 20-0147-S19, 20-0479. 20-0522
   M:\Muni Counsel\ORDINANCES\Final Revised Draft Ordinance Amending LAMC Article 14.6 Re Tenant Protections 5.6.20.docx




   The Clerk of the City of Los Angeles
   hereby certifies that the foregoing
   ordinance was passed by the Council of
   the City of Los Angeles, by a vote of not
   less than three-fourths of all its
   members.


   CITY CLERK                                                      MAYOR




   Ordinance Passed 05/06/2020                                     Approved 05/07/2020

   Published Date: 05/12/2020
   Ordinance Effective Date: 05/12/2020
   Council File No.: 20-0147-S19, 20-0479, 20-0522
                                                                                    EXHIBIT 3, PAGE 19
